Citation Nr: 0622809	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for seborrheic dermatitis, 
claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

Seborrheic dermatitis was not present in service and is not 
shown to be due to service, including inservice exposure to 
herbicides.


CONCLUSION OF LAW

Seborrheic dermatitis was not incurred in, aggravated by, or 
otherwise related to active service, including inservice 
exposure to Agent Orange or other herbicides.  38 U.S.C.A. 
§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2003 and April 2006 that told him what was necessary for 
his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claim 
seeking service connection for seborrheic dermatitis was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2003 and April 2006 letters notified the appellant 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, or records from other Federal agencies, 
but that he was responsible for providing any necessary 
releases and enough information about the records so that VA 
could request them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the April 2006 letter asked the veteran to identify any other 
evidence or information that he has not told VA about or 
provided to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
February 2006 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the first notification 
letter in July 2003.  The most recent SSOC is dated in 
February 2006. Although the notice was sent following the 
decisions on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because entitlement to higher 
ratings has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with 
several VA examinations.  There is no indication that there 
is any other evidence that has not been obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of seborrheic dermatitis.  The 
veteran was treated for athlete's foot and for a rash in his 
groin that looked like tinea cruris.  The veteran did not 
receive any treatment for seborrheic dermatitis for many 
years after service.

Private medical records show that in 1993 the veteran was 
treated by his private physician for a general rash in his 
groin, armpit, and under the jaw.  The diagnosis was 
dermatitis and the doctor indicated that this was due to 
contact with Agent Orange while in service.  The VA treatment 
notes give no indication that the veteran's skin disability 
is related to service.

The veteran underwent a VA examination in November 2003.  The 
veteran complained of skin lesions on his forearms, face, 
scalp, shoulders, and back.  He told the examiner they were 
always present and very itchy with some scaliness and 
occasional development of vesicles.  The veteran treated his 
rash with Lubriderm lotion, lotrisone cream, anti-dandruff 
shampoo, and betamethasone valerate lotion twice a day.  The 
examiner diagnosed the veteran with seborrheic dermatitis, 
rosacea, dermatoheliosis, keratosis pilaris, solar lentigo, 
and lichen planus like keratosis.  The examiner noted that 
the veteran was treated for tinea cruris, tinea pedis, and 
heat rash in service, but offered his opinion that there is 
no relationship between the veteran's current seborrheic 
dermatitis and the skin disabilities found in service.  He 
stated that tinea cruris, tinea pedis, and heat rash are not 
early manifestations of seborrheic dermatitis.  He did not 
offer an opinion with respect to exposure to Agent Orange or 
other herbicides.

The veteran was provided another VA examination in April 
2005.  The veteran again complained of a general rash which 
he has treated with different topical creams without relief.  
The examination showed erythema on the face, forehead, and 
cheeks with slight scaling over the eyebrows and occipital 
scalp.  There were hyper pigmented macules on the forearms.  
The diagnosis was seborrheic dermatitis, rosacea, and solar 
lentigines.  The examiner offered his opinion that the 
seborrheic dermatitis and rosacea are not related to exposure 
to Agent Orange, or otherwise related to service.

There is no indication that the veteran suffered from 
seborrheic dermatitis in service, or that his current 
seborrheic dermatitis is directly related to service.  
Therefore, direct service connection is not warranted. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

The veteran has not claimed direct service connection, but 
instead has claimed that his seborrheic dermatitis was caused 
by exposure to Agent Orange or other herbicides.  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  The regulations 
do not provide for presumptive service connection for skin 
disabilities other than those listed, and therefore, 
presumptive service connection is not warranted for 
seborrheic dermatitis.  38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307, 3.309 (2005).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for dermatitis by 
presenting competent evidence suggesting that the disability 
was caused by inservice Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).  The veteran has present private medical 
evidence indicating a link between exposure to Agent Orange 
and his seborrheic dermatitis.  The VA examiner, however, 
indicated there was no such link.

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and 
placing more weight on the VA examiner's opinion from April 
2005 because it is based on a review of the entire claims 
folder, the Board finds that entitlement to service 
connection for seborrheic dermatitis is not warranted based 
on exposure to herbicides.

Therefore, as shown above, the Board can find no basis on 
which to grant service connection for the veteran's 
seborrheic dermatitis.



ORDER

Entitlement to service connection for seborrheic dermatitis 
as a result of exposure to herbicides, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


